

SUBORDINATION AGREEMENT


           THIS SUBORDINATION AGREEMENT (this “Agreement” which term shall
include all amendments and modifications thereto) is made as of this ____ day of
October, 2007 by TIMET FINANCE MANAGEMENT COMPANY, a Delaware corporation (the
“Subordinate Lender”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, together with any successor agent, the “Administrative
Agent”) for the benefit of the Lenders (including, without limitation, the
Issuing Lender, the Swing Line Lender and the Alternative Currency Lender) (as
defined in the Credit Agreement).  Unless otherwise defined herein, all
capitalized terms used herein shall have the meanings ascribed to them in the
Credit Agreement referred to below.


Recitals:


           A.           CompX International, Inc., a Delaware corporation (the
“Borrower”), CompX Security Products, Inc., CompX Precision Slides, Inc., CompX
Marine, Inc., Custom Marine, Inc. (f/k/a Custom Marine Acquisition, Inc.), and
Livorsi Marine, Inc. (collectively, the “Guarantors”), the Administrative Agent
and the Lenders have entered into a certain Credit Agreement dated as of
December 23, 2005, as amended by that First Amendment to Credit Agreement dated
October, 2007 (as amended, the “Credit Agreement” which term shall include all
amendments and modifications thereto).  As used in this Agreement, (i) the term
“Senior Obligations” means all past, present, and future indebtedness,
liabilities, and obligations of any nature whatsoever of the Borrower to the
Lenders in connection with or arising from the Credit Agreement, and the Loan
Documents (including, without limitation, the Obligations (as defined in the
Credit Agreement)); and (ii) the term “Subordinated Debt” means all past,
present, and future indebtedness, liabilities, and obligations of any nature
whatsoever of the Borrower to the Subordinate Lender, including, without
limitation, any and all indebtedness, liabilities, and obligations of the
Borrower to the Subordinate Lender evidenced by that certain Subordinated Term
Loan Promissory Note dated October ___, 2007 made by Borrower and payable to
Subordinate Lender in the principal amount of $52,580,190.00 (the “Subordinate
Note”).


           B.           The Subordinate Lender has requested the Required
Lenders to consent to Subordinate Lender making a term loan to the Borrower
evidenced by the Subordinate Note.


           C.           The Required Lenders have required, as a condition to
the granting of their consent, the execution of this Agreement by the
Subordinate Lender.


           NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Subordinate Lender hereby agrees with the Administrative Agent
(for the benefit of the Lenders) as follows:


           1.           Amount of Subordinated Debt and Recitals.  The
Subordinate Lender represents and warrants that (a) the outstanding principal
amount of the Subordinated Debt shall not at any time exceed $52,580,190.00; (b)
the above Recitals are true, accurate, and correct and are incorporated in this
Agreement by reference; (c) the Subordinate Lender is the lawful owner of the
Subordinated Debt, free and clear of all liens, assignments, security interests
and other encumbrances; and (d) the Subordinate Lender has not previously
subordinated the Subordinated Debt.


           2.           Subordination to Senior Obligations.  The Subordinate
Lender hereby subordinates and postpones the payment and the time of payment of
the Subordinated Debt to and in favor of the payment and the time of payment of
the Senior Obligations.  So long as all or any part of the Senior Obligations
remain unpaid, the Subordinate Lender shall not, without the prior written
consent of the Required Lenders, ask, demand, sue for, set off, accept, or
receive any payment of all or any part of the Subordinated Debt; provided, that
until the occurrence of an Event of Default (as defined in the Credit
Agreement), the Subordinate Lender may receive payment of that portion of the
Subordinated Debt consisting of scheduled principal payments (including
prepayments) and accrued unpaid interest in accordance with the terms of the
Subordinate Note as in effect on the date hereof, if, after giving pro forma
effect to such payment or prepayment, an Event of Default would not exist.  The
Subordinate Lender agrees not to subordinate, grant a security interest or lien
on, assign, or transfer all or any part of the Subordinated Debt to any other
person without the prior written consent of the Required Lenders.  Subordinate
Lender will not, without the prior written consent of the Required Lenders: (a)
commence, or join with any other creditor in commencing, any bankruptcy,
reorganization, insolvency or similar proceedings with respect to Borrower or
any Guarantor; or (b) extend, amend, modify or renew any of the Borrower's
obligations under the Subordinated Debt or the documents evidencing or executed
or delivered in connection with the Subordinated Debt, or release any surety or
security for such obligations or obtain collateral security or exercise any
other right under the Subordinated Debt, or the documents evidencing or executed
or delivered in connection with the Subordinated Debt.


           3.           Distributions, etc.  In the event of any distribution,
division, or application, partial or complete, voluntary or involuntary, by
operation of law or otherwise, of all or any part of the assets of the Borrower
or any Guarantor or the proceeds thereof to creditors of the Borrower or any
Guarantor or to any indebtedness, liabilities, and obligations of the Borrower
or any Guarantor by reason of the liquidation, dissolution, or other winding up
of the Borrower or any Guarantor or the business of the Borrower or any
Guarantor or in the event of any sale, receivership, insolvency, or bankruptcy
proceeding, or assignment for the benefit of creditors, or any proceeding by or
against the Borrower or any Guarantor for any relief under the Bankruptcy Code
or any insolvency law or other laws relating to the relief of debtors,
readjustment of indebtedness, reorganizations, compositions, or extensions, then
and in any such event, Lenders shall first be entitled to receive payment in
full of all amounts due and owing under the Senior Obligations before the
Subordinate Lender shall be entitled to receive any payment in respect of the
Subordinated Debt.


           4.           Receipt of Payments by Subordinate Lender.  Should any
payment or distribution not permitted by the provisions of this Agreement be
received by the Subordinate Lender upon or with respect to all or any part of
the Subordinated Debt, the Subordinate Lender will deliver the same to the
Administrative Agent in precisely the form received (except for the endorsement
or assignment of the Subordinate Lender where necessary) for application to the
Senior Obligations (whether due or not due and in such order and manner as the
Required Lenders may elect) and, until so delivered, the same shall be held in
trust by the Subordinate Lender as property of the Administrative Agent (on
behalf of the Lenders). In the event of the failure of the Subordinate Lender to
make any such endorsement or assignment, the Administrative Agent, or any of its
officers or employees on behalf of the Lenders, is hereby irrevocably authorized
to make the same.


           5.           Endorsement, etc.  So as to secure the performance by
the Subordinate Lender of the provisions of this Agreement and the payment of
the Senior Obligations, the Subordinate Lender assigns, pledges, and grants to
the Administrative Agent (on behalf of the Lenders) a security interest in the
Subordinated Note to the extent of outstanding principal and accrued interest
due thereon.  Upon the request of the Required Lenders, the Subordinate Lender
shall endorse, assign, and deliver to the Administrative Agent in a manner
acceptable to the Administrative Agent all notes, instruments, and agreements
evidencing, securing, guaranteeing, or made in connection with the Subordinated
Note.  Subordinate Lender will endorse on any and all instruments evidencing the
Subordinated Note a statement satisfactory to Administrative Agent stating that
the obligations evidenced by such instrument and the rights of the holders
thereof are subordinated to the claims of Lenders as provided in this
Agreement.  The Subordinate Lender and the Borrower each will further mark their
books of account in such a manner as shall be effective to give proper notice of
the effect of this Agreement.  Upon the occurrence of an Event of Default under
the Senior Obligations, Lenders shall be entitled to collect and receive
payments of outstanding principal and accrued interest then due and payable
under the Subordinated Note until such time as all outstanding principal and
accrued interest due and payable to the Lenders under the Senior Obligations has
been repaid.  Other than the grant to the Administrative Agent (on behalf of the
Lenders) of a security interest in the Subordinated Note as provided herein,
nothing in this Agreement shall be construed to provide that the Subordinate
Lender is responsible for, or has guaranteed the payment of, the Senior
Obligations.


           6.           Consents, Waivers, etc.  The Subordinate Lender hereby
consents that at any time and from time to time and with or without
consideration, the Administrative Agent and Lenders may, without further consent
of or notice to the Subordinate Lender and without in any manner affecting,
impairing, lessening, or releasing any of the provisions of this Agreement,
renew, extend, change the manner, time, place, and terms of payment of, sell,
exchange, release, substitute, surrender, realize upon, modify, waive, grant
indulgences with respect to, and otherwise deal with in any manner: (a) all or
any part of the Senior Obligations; (b) all or any of the Loan Documents; (c)
all or any part of any property at any time securing all or any part of the
Senior Obligations; and (d) any person at any time primarily or secondarily
liable for all or any part of the Senior Obligations and/or any collateral and
security therefor. The Subordinate Lender hereby waives demand, presentment for
payment, protest, notice of dishonor and of protest with respect to the
Subordinated Debt, notice of acceptance of this Agreement by the Administrative
Agent and Lenders, notice of the making of any of the Senior Obligations, and
notice of the occurrence of an event of default under any of the Loan Documents.


           7.           Notices and Communications.  All notices and other
communications hereunder shall be in writing and shall be effective when sent by
certified mail, return receipt requested: (a) if to the Subordinate Lender at
1007 Orange Street, Suite 1414, Wilmington, Delaware 19801, or at such other
address as the Subordinate Lender shall have furnished in writing to the
Administrative Agent or Lender, or (b) if to the Administrative Agent or
Lenders, addressed to such address as set forth in the Credit Agreement.


           8.           Transfer or Assignment of Obligations.  If any of the
Senior Obligations should be transferred or assigned by the Lenders, this
Agreement will inure to the benefit of the Lenders’ transferee or assignee to
the extent of such transfer or assignment, provided that the Lenders shall
continue to have the unimpaired right to enforce this Agreement as to any of the
Senior Obligations not so transferred or assigned.


           9.           Miscellaneous.  This Agreement shall not be affected,
impaired, or released by the delay or failure of the Administrative Agent or any
of the Lenders to exercise any of their respective rights and remedies against
the Borrower or any Guarantor or under any of the Loan Documents or against any
collateral or security for the Senior Obligations. No delay or failure on the
part of the Administrative Agent or any of the Lenders to exercise any of its
rights or remedies hereunder or now or hereafter existing at law or in equity or
by statute or otherwise, or any partial or single exercise thereof, shall
constitute a waiver thereof. All such rights and remedies are cumulative and may
be exercised singly or concurrently and the exercise of any one or more of them
will not be a waiver of any other.  No waiver of any of its rights and remedies
hereunder and no modification or amendment of this Agreement shall be deemed to
be made by the Administrative Agent and Lenders unless the same shall be in
writing, duly signed by the Administrative Agent on behalf of the Lenders, and
each such waiver, if any, shall apply only with respect to the specific instance
involved and shall in no way impair the rights and remedies of the
Administrative Agent and Lenders hereunder in any other respect at any other
time. The Administrative Agent and Lenders shall have the right to grant
participations in the Senior Obligations to others at any time and from time to
time, and the Administrative Agent and Lenders may divulge to any such
participant or potential participant all information, reports, financial
statements, and documents obtained in connection with this Agreement, any of the
Loan Documents, or otherwise. If any term of this Agreement or any obligation
thereunder shall be held to be invalid, illegal, or unenforceable, the remainder
of this Agreement and any other application of such term shall not be affected
thereby.  This Agreement may be executed in duplicate originals or in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one instrument, and it shall not be necessary in
making proof hereof to produce or account for more than one such duplicate,
original, or counterpart.  This Agreement shall be binding upon the heirs,
personal representatives, successors, and assigns of the Subordinate Lender and
shall inure to the benefit of the successors and assigns of the Administrative
Agent and Lenders. As used herein, the singular number shall include the plural,
the plural the singular, and the use of the masculine, feminine, or neuter
gender shall include all genders, as the context may require, and the term
“person” shall include an individual, a corporation, an association, a
partnership, a trust, and an organization. The paragraph headings of this
Agreement are for convenience only and shall not limit or otherwise affect any
of the terms hereof. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina and shall be deemed to
be executed, delivered, and accepted in the State of North Carolina.


[SIGNATURE PAGES FOLLOW]

      
        
      
      
               
    
 
 

--------------------------------------------------------------------------------

 



           IN WITNESS WHEREOF, the Subordinate Lender has caused this Agreement
to be signed, sealed, and delivered on the day and year first written above.


SUBORDINATE LENDER:


TIMET FINANCE MANAGEMENT COMPANY,
a Delaware corporation
[CORPORATE SEAL}


By:                                                                (SEAL)
Name:                                                                           
Title:                                                                           






[ADDITIONAL SIGNATURE PAGES FOLLOW]



      
        
      
      
                                 
      
            
    
 
 

--------------------------------------------------------------------------------

 



           The Borrower and the Guarantors join in the execution of this
Agreement so as to signify their acceptance of and agreement and consent to the
provisions of this Agreement.


BORROWER:


COMPX INTERNATIONAL, INC.,
a Delaware corporation
[CORPORATE SEAL}


By:                                                                (SEAL)
Name:                                                                           
Title:                                                                           




                                                      GUARANTORS:


                                                      COMPX SECURITY PRODUCTS,
INC.


[CORPORATE SEAL}
                                                      By:                                                                (SEAL)
                                                      Name:                      
                                                      Title:                                                                           


                                                      COMPX PRECISION SLIDES,
INC.


[CORPORATE SEAL}
                                                      By:                                                                (SEAL)
                                                      Name:                      
                                                      Title:                                                                           


                                                      COMPX MARINE, INC.


[CORPORATE SEAL}
                                                      By:                                                                (SEAL)
                                                      Name:                      
                                                      Title:                                                                           


                                                      CUSTOM MARINE, INC.


[CORPORATE SEAL}
                                                      By:                                                                (SEAL)
                                                      Name:                      
                                                      Title:                                                                           


                                                      LIVORSI MARINE, INC.


[CORPORATE SEAL}
                                                      By:                                                                (SEAL)
                                                      Name:                      
                                                      Title:                                                                           
ACCEPTED
BY:                                                                ADMINISTRATIVE
AGENT:


WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association


By:                                                                
Name:                      
Title:                                                                           


